DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2019 was considered by the examiner.
Drawings
The drawings were received on 5/22/2019.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Stauffer (US 6,456,569) discloses a timepiece comprising an optical device (Fig. 2, crystal 5, Col. 3, lines 10-27),
the optical device comprising at least one lens (Fig. 2, lens 41, Col. 3, lines 10-27) intended to enlarge an indication supplied by a timepiece,
Kim et al. (US 2005/0133478) further discloses 
the at least one lens comprising at least one aspherical face (Paragraph 0013),
the at least aspherical face comprising at least one section passing through a vertical plane comprising an optical axis of vertical direction z (Fig. 2B).
However neither Stauffer (US 6,456,569) nor Kim et al. (US 2005/0133478) disclose 
wherein at least one outline of the at one section of the at least one aspherical face is defined by the following equation:

    PNG
    media_image1.png
    77
    349
    media_image1.png
    Greyscale

in which R is the nominal radius of curvature,
k is the constant of conicity, and
α(4, 6,…) is or are coefficient(s) of asphericity,
and in which at least the constant of conicity k and/or at least one coefficient of asphericity is different from zero.
Additionally, Keller et al. (US 2021/0011435), Chevroulet et al. (US 5,566,137), Delabre (US 6,406,769), Ferri et al. (US 2006/0077570), nor the prior art of record, remedy the deficiencies of Stauffer (US 6,456,569) and Kim et al. (US 2005/0133478).
Neither Debaud et al. (US 2021/0191331) nor Tortora et al. (US 2021/0191332) qualify as prior art. 
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a timepiece comprising an optical device further comprising “wherein at least one outline of the at one section of the at least one aspherical face is defined by the following equation:

    PNG
    media_image1.png
    77
    349
    media_image1.png
    Greyscale

in which R is the nominal radius of curvature, k is the constant of conicity, and
α(4, 6,…) is or are coefficient(s) of asphericity, and in which at least the constant of conicity k and/or at least one coefficient of asphericity is different from zero.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-20 are allowable due to pendency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872